 

Blue Sphere Corporation 8-K [blsp-8k_091218.htm]

Exhibit 10.1

 



LOAN AGREEMENT



 

Dated: September 12, 2018

 

Between: Shlomi Palas Israeli ID. 057313579 residing at 17 Etrog Street Rosh
Ha'ayin, ISRAEL {Hereinafter: the "lender") and

 

Blue Sphere Corporation a U.S. company incorporated under the Nevada U.S. law
and / or Eastern Sphere Ltd. a private fully owned subsidiary of Blue Sphere
Corp. Israeli incorporation number 514415702 and /or each and any affiliate and
subsidiary of Blue Sphere Corp. and / or Eastern Sphere Ltd. (Hereinafter
jointly and severally: the "company ")

WHEREAS: The lender has agreed to grant a loan to the company based on the
company's declarations and undertakings in this agreement, all in accordance and
subject to the terms and conditions of this agreement;

Therefore, it is agreed between the parties as follows:

1. Introduction and Interpretation

 

1.1  The Preamble to this Agreement constitutes an integral part of the
Agreement.

 

1.2 This Agreement constitutes a private loan between the lender and the company
.

 

1.3   No change, addition or derogation from this Agreement shall be valid after
the date of its signature unless it has been made in writing and signed by the
parties to this Agreement.

 

1.4 The section headings in this Agreement are provided for convenience only and
are not part of this Agreement or a means of its interpretation.

 

2. Loan amount and repayment date.

 

2.1 The lender will make the loan to the Company in New Israeli Shekels in an
amount equivalent to about up to US$ 150,000 (one hundred and fifty thousand$)
{herein after: "loan/ loan amount ") for a period of up to 60 days from the date
of granting the loan and in any case no later than 5.11.2018 whichever is
earlier {Hereinafter: the " loan period " and the "repayment date"). The loan
will not bear interest.

2.2   Purpose of the loan: The loan money will be used by the Company for
working capital, including payment of salaries and amounts owed to third-party
service providers .

2.3. In the case of payment of salaries or amounts owed to third-party service
providers, the lender may transfer funds directly to persons in one or more
tranches to whom salary payments are owed and/or third-party service providers
and the funds so transferred will be considered part of the loan money.

2.4   The actual date of transfer of any part of the loan to the Company or to
any persons to whom salary payment s are owed or third -party service providers
shall be considered for all purposes as the date of providing the loan ("date of
provision of the loan").

 

 

 

2.5   Subject to the following sentence, the Company hereby undertakes an
irrevocable undertaking that the principal amount of the loan will be repaid in
full to the lender up to and no later than the repayment date. In satisfaction
of the Company's obligation in the previous sentence, the parties agree that the
Company will transfer back to the lender the same amount that the lender loaned
to the Company in New Israeli Shekels (i.e., even if exchange rates have changed
and, thus, the amount repaid to the lender is more or less than U.S. $150,000).
The loan shall be a senior secured obligation of the company, with priority over
all Indebtedness of the company (unless such indebtedness is a senior secured
obligation of the company or contains a covenant against issuing senior secured
indebtedness, in which case this loan shall be junior to such indebtedness). The
obligations of the company under this agreement are secured pursuant to the
terms of this agreement and such security interest includes but is not limited
to all of the assets of the company and its subsidiaries. So long as the company
shall have any obligation under this agreement, the company shall not (directly
or indirectly through any subsidiary or affiliate) incur or suffer to exist or
guarantee any Indebtedness that is senior to or pari passu with (in priority of
payment and performance) the company's obligations hereunder.

The company hereby grants, pledges, and assigns for the benefit of lender, and
there is hereby created in favor of the lender, a security interest in and to
all of the company's right , title, and interest in, to, and under all assets
and all personal property of the company and its subsidiaries, whether now or
hereafter existing, or now owned or hereafter acquired, including but not
limited to the following (collectively, "Collateral "):

2.5.1      All accounts, chattel paper, contracts, contract rights, accounts
receivable, tax refunds, Notes receivable, documents, other choses in act ion
and general intangibles, including, but not limited to, proceeds of inventory
and returned goods and proceeds from the sale of goods and services, and all
rights, liens, securities, guaranties, remedies and privileges related thereto,
including the right of stoppage in transit and rights and property of any kind
forming the subject matter of any of the foregoing ("Accounts Receivable");

2.5.2      All time, savings, demand, certificate of deposit or other accounts
in the name of the company or in which the company has any right, title or
interest including but not limited to all sums now or at any time hereafter on
deposit, and any renewals, extensions or replacements of and all other property
which may from time to time be acquired directly or indirectly using the
proceeds of any of the foregoing;

2.5.3      All inventory and equipment of every type or description wherever
located, including, but not limited to all raw materials, parts, containers,
work in process, finished goods, goods in transit, wares, merchandise furniture,
fixtures, hardware, machinery, tools, part s, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the company's business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by the company;

2.5.4      All documents of title and other property from time to time received,
receivable or otherwise distributed in respect of, exchange or substitution for
or addition to any of the foregoing including, but not limited to, any documents
of title;

2.5.5 All know-how, information, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by the company, including
all other intangible property of the company;

 

 

 

2.5.6      All assets of any type or description that may at any time be
assigned or delivered to or come into possession of the company for any purpose
for the account of the company or as to which the company may have any right,
title, interest or power, and property in the possession or custody of or in
transit to anyone for the account of the company, as well as all proceeds and
products thereof and accessions and annexations thereto; and

2.5.7      All proceeds (including but not limited to insurance proceeds) and
products of and accessions and annexations to any of the foregoing.

 



2.6. The Company hereby authorizes the lender to take any actions it deems
necessary or helpful to perfect or record such security interest and will
cooperate with lender in such recording or perfection by signing any agreements
or instruments or taking any actions required by the lender in a timely manner.

2.7 The Company will repay the principal of the loan in one payment on the date
of repayment of the loan. If the date of repayment of the loan falls on a day
that is not a business day, the payment date will be postponed to the next
business day. In this agreement, "business day" means the day on which most of
the commercial banks in Israel are open for business and execute transactions in
Israeli currency.

2.8. The loan will be repaid by the Company through a transfer to the lender's
bank account (as will be given to the Company by the lender) or any other
account in Israel in accordance with the notice of the lender.



3. Right to early repayment

 

3.1. The Company may, at its option, repay the loan ahead of time.

 

4. Declarations and obligations of the Company

 

4.1. The Company declares through its authorized signatory and undertakes that
as of the date of signing this Agreement:

4.1.2.  The Company has duly authorized its entry into this Agreement, the
transactions contemplated hereby and the execution of all of its undertakings
pursuant to the provisions of this Agreement.

4.1.3.  No application has been filed for the liquidation and / or appointment
of a receiver/ trustee in bankruptcy/ special administrator or any other similar
functionary by law.



5. Repayment of the loan and special terms

5.1. Without derogating from any relief that will be provided to the lender
pursuant to this agreement and/ or under any law, in the event that the loan is
not fully repaid on the date of repayment of the loan and/ or the date of
repayment of the early loan in the event of one of the events enumerated in
section 6 below, from the said date (hereinafter: "default").

 

 

 



5.2. In the event of default, the Company will pay the lender an agreed
compensation of $200 per each day of payment delay, (hereinafter: the "agreed
compensation"). Such agreed compensation will be added to the loan amount.



6. Providing the loan for immediate repayment

6.1.  In the event of any of the events specified in the following section, the
lender will be entitled to demand the immediate and full repayment of the loan
that has not been repaid by that date, it is hereby clarified that the right to
demand immediate repayment and/ or the demand for immediate repayment does not
derogate from any other relief available to the lender.

These cases are:

 

6.1.1.  A liquidation order, receivership and / or stay of proceedings and / or
an order to execute an arrangement or compromise with its creditors {or its
shareholders) arising from its inability to repay its debts and/ or appointment
of a liquidator and/ or receiver and or if an application is submitted by the
company or any third party to issue an order as stated above or to appoint an
office holder as stated above, and the said proceedings have not been canceled
within 10 days from the date of their appointment.

6.1.2.  If the Company has been declared limited by law or a foreclosure has
been imposed on its bank account at Bank Leumi or JPMorgan, a foreclosure that
has not been removed within 10 days or the Company's economic condition has
deteriorated in such a way that in the opinion of the lender this would endanger
the repayment of the loan. If payments of the loan have not been repaid on time
or in any event where the lender is entitled to make the loan available for
immediate repayment as detailed above, the lender may act as it sees fit and in
its sole discretion as follows:

6.1.3.  Lender may take measures against the Company by any means lender elects
which are available to him under the agreement and / or by law, for collecting
the amounts due to it under this agreement, all at once or in installments. To
exercise one or all the measures specified above, in full or in part, in order
to collect the sums due to it under this Agreement, all at once or in
installments. The lender shall be entitled, as it sees fit, to split its claim
for the repayment of all or any of the said amounts, and any part of the amounts
claimed by the lender shall serve as a separate cause of action and independent
of any other part of the said amounts.

6.4. The Company will reimburse lender for all reasonable expenses and payments
to be paid by it, including fees of counsel and other expenses to be directly
incurred for the purpose of enforcing this agreement.



7. Transfer of rights



7.1. The Company shall not be entitled to transfer or assign its rights under
this Agreement, in whole or in part. The lender may transfer any of its rights
under this agreement without seeking the company's consent.



8. Remedies

 

 

 

8.1  The company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the lender, by vitiating the intent and purpose
of the transaction contemplated hereby. Accordingly, the company acknowledges
that the remedy at law for a breach of its obligations under this agreement will
be inadequate and agrees, in the event of a breach or threatened breach by the
company of the provisions of this agreement, that the lender shall be entitled,
in addition to all other available remedies at law or under this agreement, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this agreement and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

9. Conflict of Interest



9.1. The company and the lender each hereby (i) acknowledge the inherent
conflict of interest in the transactions contemplated hereby, (ii) waives any
claims or rights it may have in respect of such conflict of interest and (iii)
accepts any decision to pre-pay the loan.

 

10. Statements by Parties



10.1.  Any change or addition to this Agreement shall have no effect unless it
has been made in writing and signed by all parties.

10.2.  No conduct by either party shall be construed as a waiver of any of its
rights under this Agreement or under any law, or as a waiver or consent on its
part to any breach or non-fulfillment of any condition , unless the waiver or
consent has been made expressly and in writing .

10.3 The addresses of the parties are as stated in the Preamble to this
Agreement. Notices under this Agreement shall be made in writing and delivered
by registered mail, facsimile or e-mail or delivered by hand, at the addresses
of the parties to this Agreement or other addresses to be notified by the
Parties in accordance with the provisions of this Article. Any notice sent by
registered mail shall be deemed to have reached the recipients within 3 days of
its delivery to the post office, a notice delivered by personal delivery by
17:00 on any business day shall be deemed delivered upon delivery, and if
delivered after 17:00 on any business day then it shall be deemed delivered on
the next business day. Message sent by facsimile or email shall be deemed
received one business day after from the date of dispatch as approved by the
notification of the instrument from which it was transmitted.

 

 





 

 

 

In witness whereof, the parties have signed today, September 06, 2018:

 

 

Signatures           For the Company   For the lender       /s/ Yossi Keret  
/s/ Shlomi Palas Name: Yossi Keret   Shlomi Palas Title: Chief Financial Officer
           



 



 







 

 



 

 



 

 